ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_03_EN.txt. 28

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

I have voted for the Order of the Court but would like to explain my
approach and reasoning with respect to the point of law whether a State
requesting interim measures must establish a prima facie case as to the
existence of the right sought to be preserved by the requested measures.

Issue was joined by the Parties on this important question (para. 21 of
the Order). If Denmark was right in its submission that Finland was
required to show a prima facie case as to the existence of the right sought
to be preserved by the requested interim measures but that Finland had
not done so, this sufficed to dispose of Finland’s request. The ruling of the
Court is set out in paragraph 22 of the Order. Having regard to the terms of
the ruling, I consider it necessary to state my position. In my view, Finland
was obliged to show a prima facie case in the sense of demonstrating a
possibility of existence of the specific right of passage claimed in respect
of drill ships and oil rigs in excess of a clearance height of 65 metres.
Where Denmark’s submission fails is on the ground, as I hold, that Fin-
land did in fact succeed in demonstrating that possibility.

The problem presented is this: is it open to the Court by provisional
measures to restrain a State from doing what it claims it has a legal right to
do without having heard it in defence of that right, or without having
required the requesting State to show that there is at least a possibility of
the existence of the right for the preservation of which the measures are
sought? The Court has never pronounced on the question. Scholarly
opinion is divided on it. And, no doubt, as in so many other areas, there

1 See, for example, Giuseppe Tesauro, “Le misure cautelari della Corte internazio-
nale di Giustizia”, Comunicazioni e studi, 1975, Vol. 14, p. 873, at pp. 897 ff.; J. G. Mer-
rills, “Interim Measures of Protection and the Substantive Jurisdiction of the Interna-
tional Court”, Cambridge Law Journal, 1977, Vol. 36, p. 86, at pp. 100-102; J. B. Elkind,
“The Aegean Sea Case and Article 41 of the Statute of the International Court of Jus-
tice”, Revue hellénique de droit international, 1979, Vol. 32, p. 285, at p. 333; and
Jerzy Sztucki, Interim Measures in the Hague Court, 1983, pp. 97, 123, 259, and 260; and
compare Dr. E. Dumbauld, Interim Measures of Protection in International Controver-
sies, 1932, pp. 160-161; Dr. M. H. Mendelson, “Interim Measures of Protection in Cases
of Contested Jurisdiction”, British Year Book of International Law, 1972-1973, Vol. 46,
p. 259, at pp. 315-316, 321; V. S. Mani, “Notes and Comments on Interim Measures of
Protection: ICJ Practice”, Indian Journal of International Law, 1973, Vol. 13, p. 262, at
pp. 265, 272; and, also by him, International Adjudication: Procedural Aspects, 1980,
p. 293.

20
29 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

is need for caution in having recourse to municipal law ideas on the
subject.

To indicate interim measures without requiring the requesting State to
demonstrate some arguable basis for the existence of the right which is
sought to be protected would seem to present a problem of reconciliation
with the exceptional character of the procedure — a problem of some deli-
cacy, regard being had to the consensual nature of the Court’s jurisdic-
tion. As observed by Dumbauld:

“Interim measures always constitute an exceptional remedy. They
derogate from the usual rule that a plaintiff can not obtain relief until
he has thoroughly proved his case, and all defenses and objections of
his adversary have been heard and considered.” (Dr. E. Dumbauld,
Interim Measures of Protection in International Controversies, 1932,
p. 184.)

No doubt, Dumbauld had that consideration in mind when stating:

“Indication of interim measures is to be made if the ‘Court consid-
ers’ (‘estime’) that circumstances so require. It thus appears that a
prima facie showing of probable right and probable injury is all that
is required.” (Ibid., pp. 160-161, para. 9.)

The exceptional character of interim measures, to which Dumbauld
drew attention, assumes added significance when it is recalled that it is not
settled whether the jurisprudence of the Court allows for compensating a
party for any injury suffered in complying with an interim measure should
the latter be eventually found to have been unjustified; that point, raised
in this case, did not fall for decision and remains undecided.

Possibly the most influential factor contributing to a discernible and
perhaps understandable general impression that the Court should not
consider whether there is a prima facie case as to the existence of the right
claimed is the need to avoid any appearance of prejudgment. That danger
must not be overlooked; it is clearly of special importance in the sensitive
field of litigation between States. However, that consideration needs to be
balanced against the reflection that the State which is sought to be con-
strained may itself have an interest in showing that the requesting State
has failed to demonstrate a possibility of the existence of the right sought
to be protected: in this case, for example, it is Denmark, the Respondent,
which is raising the question whether the right claimed by Finland, the
Applicant, exists. As for the requesting State, any opposition by it to a
requirement to establish the possible existence of the right claimed can
hardly rest on grounds of prejudgment; for any complaint on such
grounds is met by the circumstance that it would ex hypothesi have had an

21
30 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

opportunity to meet the requirement. Also, in measuring the danger of
prejudgment, it has to be borne in mind that what the Court is considering
is not whether the right sought to be preserved definitively exists, but
whether the requesting State has shown any possibility of its existence. As
general judicial experience shows, that distinction is not artificial; it is
real. Certainly, a finding that such a possibility exists clearly falls short of
constituting an interim judgment.

It is improbable that the Court is bound by a mere assertion of rights
even where these are manifestly incapable of existing in law. If this is con-
ceded, as it is by Finland, some colour is lent to the view that the Court
must be concerned with satisfying itself affirmatively of the possible exis-
tence of the rights claimed, the required degree of proof being dependent
on the character and circumstances of the particular case. I shall approach
the matter on the basis of the requesting State happening to be also the
applicant in the main proceedings, as in this case.

It seems that the Court has come to adopt a prima facie test of juris-
diction over the merits when deciding whether to indicate interim
measures (see Nuclear Tests (Australia v. France), Interim Protection,
LC.J. Reports 1973, p. 99, at p. 101, para. 13, and p. 102, para. 17; Nuclear
Tests (New Zealand v. France), Interim Protection, I.C.J. Reports 1973,
p. 135, at p. 137, para. 14, and p. 138, para. 18; United States Diplomatic
and Consular Staff in Tehran, Provisional Measures, I.C.J. Reports 1979,
p. 7, at p. 13, para. 15, and p. 14, paras. 18 and 20; and Arbitral Award of
31 July 1989 (Guinea-Bissau v. Senegal), Provisional Measures, I.C.J. Reports
1990, p. 64, at pp. 68-69, paras. 20 and 22). It appears to be also settled
that the power of the Court to indicate interim measures is distinct from
its jurisdiction over the merits (see Dumbauld, op. cit., pp. 165, 186;
M. O. Hudson, The Permanent Court of International Justice, 1920-1942,
New York, 1943, p. 425; Anglo-Iranian Oil Co., Preliminary Objection,
C.J. Reports 1952, p. 93, at pp. 102-103; Interhandel, Interim Protection,
C.J. Reports 1957, p. 105, at p. 118, per Judge Lauterpacht; S. Rosenne,
The Law and Practice of the International Court, 1965, Vol. 1, pp. 422-423;
and Sir Gerald Fitzmaurice, The Law and Procedure of the International
Court of Justice, 1986, Vol. 2, pp. 533 ff.). This being so, in considering
whether it has prima facie jurisdiction over the merits, the Court is not
considering whether it has power to indicate interim measures (for this
rests on another basis), but is rather considering whether the case is a
fit and proper one for exercising that power. In other words, the
question whether substantive jurisdiction prima facie exists is germane
to the “circumstances” within the meaning of Article 41 of the Statute
(see M. O. Hudson, “The Thirtieth Year of the World Court”, American
Journal of International Law, 1952, Vol. 46, p. 1, at p. 22; and Aegean Sea
Continental Shelf, Interim Protection, I.C.J. Reports 1976, p. 3, at

22
31 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

pp. 15-16, per President Jiménez de Aréchaga; cf. Judge Mosler, ibid.
at p. 25).

But jurisdiction over the merits is merely one element which the appli-
cant must establish in order to succeed in the substantive case which it has
brought — a truth undiminished, in my view, by the importance of that
element or by the fact that it may be argued as a preliminary issue. If the
applicant cannot make out a prima facie case of substantive jurisdiction,
this circumstance shows that it has no possibility of succeeding. Why
should the applicant be limited to being required to show a prima facie
case in respect of only one of the elements which it must establish if it is to
succeed ? It is easy to appreciate that proof of the definitive existence of
the right claimed cannot be part of the “circumstances” within the mean-
ing of Article 41 of the Statute, but is rather a matter for the merits. It is less
easy to accept that this applies to the establishment of a possibility of the
existence of the right. It is not suggested that the requesting State should
anticipate and meet each and every issue which could arise at the merits.
How far it should do so in any particular case will depend on the nature
and circumstances of the case. What is important is that enough material
should be presented to demonstrate the possibility of existence of the right
sought to be protected. I am not certain that this view is necessarily at
variance with the position taken in the joint declaration of Vice-Presi-
dent Ammoun and Judges Forster and Jiménez de Aréchaga in the Fisher-
ies Jurisdiction cases (I.C.J. Reports 1972, p. 12, at p. 18, and p. 30, at p. 36).
If it is, I would respectfully differ.

Although the Court, it would seem, has not so far had occasion to
respond definitively to the question under examination, it may be useful
to consider the way in which the matter has from time to time been treated
at the bar of the Court, and sometimes by the Court itself. In brief, while I
recognize that other interpretations of the material are not excluded, it
would appear that in some cases the shape of the arguments was objec-
tively designed to prove, or to disprove, the possibility of the existence of
the right claimed, even where this purpose was not explicitly declared.

In the Legal Status of the South-Eastern Territory of Greenland case,
President Adatci did indeed indicate to counsel that the merits should
not be encroached upon in arguments on interim measures (P.C.LJ.,
Series C, No. 69, pp. 16, 32 and 48). That notwithstanding, the Order later
made by the Court had occasion to note that —

“according to the statement by M. Steglich-Petersen [counsel for
Denmark], ‘the Norwegian request for provisional measures has no
foundation in Article 41 of the Statute and Article 57 of the Rules’
— which deal only with the preservation of the rights of one or
other Party — seeing that, according to him, Norway possesses no
right in the territory in question capable of forming the subject of

23
32 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

a measure of protection” (P.C.1.J., Series A’B, No. 48, p. 277, at
p. 282).

It will be seen that, as in the present case, it was the State which was sought
to be constrained (Denmark, then as now) which was effectively asserting
that the State requesting interim measures had failed to prove the exis-
tence of any rights susceptible of being protected by such measures. The
decision turned on other considerations, but this does not affect the point
now being made as to the way counsel for the respondent understood the
requirements of the case.

Some basis seems to exist for thinking that certain aspects of the legal
merits were considered in a provisional way by the Court in the case of the
Anglo-Iranian Oil Co., Interim Protection (LCJ. Reports 1951, p. 89, at
pp. 92-93), and in the Fisheries Jurisdiction cases, Interim Protection
(I.C.J. Reports 1972, p. 12, at p. 15, and p. 30, at p. 33) (see the discussion in
Dr. M. H. Mendelson, “Interim Measures of Protection in Cases of Con-
tested Jurisdiction”, British Year Book of International Law, 1972-1973,
Vol. 46, p. 259, at p. 316).

In the Nuclear Tests case (Australia v. France), though not appearing,
France had challenged Australia’s position on the merits (1.C.J. Reports
1973, p. 99, at pp. 104-105, para. 28). Responding to the challenge, Solici-
tor-General Ellicott, Q.C., made what he described as an “outline state-
ment of the substantive law applicable to the merits of Australia’s claim”,
and added:

“In my submission this outline should suffice to show the serious
and well-founded character of the Australian case in support of its
contention that French conduct of nuclear tests in the South Pacific
Ocean is not consistent with applicable rules of international law.”
(L.C.J. Pleadings, Nuclear Tests, Vol. I, p. 189.)

Counsel for Australia was endeavouring to combat the French position to
the point of showing that, in effect, Australia did have an arguable case on
the merits. Now, it is true that the Court confined itself to saying that —

“for the purpose of the present proceedings it suffices to observe that
the information submitted to the Court, including Reports of the
United Nations Scientific Committee on the Effects of Atomic Radi-
ation between 1958 and 1972, does not exclude the possibility that
damage to Australia might be shown to be caused by the deposit on
Australian territory of radio-active fall-out resulting from such tests
and to be irreparable” (ILC_J. Reports 1973, p. 99, at p. 105, para. 29;
and see, ibid., p. 135, at p. 141, para. 30).

Thus the Court did not say that such possible damage to Australia might
be violative of some possible right of Australia; and I do not minimize the
value of this fact for opposing arguments. It does, however, seem some-

24
33 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

what improbable that the Court could recognize “the possibility” that
Australia might be able to show irreparable damage from radio-active
fall-out on its own territory resulting from French nuclear tests without at
the same time assuming that Australia could also show at least a possibil-
ity that such damage was in violation of some Australian right. The argu-
ment of counsel to this effect could scarcely have been absent from the
mind of the Court when making the statement cited above and proceeding
to indicate provisional measures affecting a major French programme.

In the Aegean Sea Continental Shelf case, Professor O’Connell, for
Greece, conceived his position thus: “We are required only to show that
prima facie Greece has rights which are threatened” (1.CJ. Pleadings,
Aegean Sea Continental Shelf, p. 89). He restated the substance of that
understanding on two further occasions (ibid., at pp. 97 and 115).

Reference may also be made to I.CJ. Pleadings, United States Diplo-
matic and Consular Staff in Tehran, at pages 21 ff. and 25 ff., for extensive
arguments in support of the substance of the United States claim. Reject-
ing an Iranian argument that the United States request implied “that the
Court should have passed judgment on the actual substance of the case
submitted to it”, the Court said that —

“a request for provisional measures must by its very nature relate to the
substance of the case since, as Article 41 expressly states, their object
is to preserve the respective rights of either party; .. .” (United States
Diplomatic and Consular Staff in Tehran, Provisional Measures,
LC J. Reports 1979, p.7, at p. 16, para. 28; emphasis added).

Although it was not to be understood as making any definitive decisions,
the Court was clearly concerned to satisfy itself affirmatively that there
was a case for holding that the rights sought to be protected by provisional
measures did exist in international law and were in fact being violated
(ibid., pp. 17-20, paras. 34-43). The particular circumstances of the case
may explain the lengths to which the Court went into the merits, but that
the Court did at all go into the merits would seem to rest on more general
considerations suggestive of recognition that a State requesting interim
measures must satisfy the Court that it has an arguable case in favour of
the existence of the rights sought to be preserved pending a final decision.

In the case of the Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Provisional Measures,
the Order of the Court carefully set out the relevant circumstances,
together with a reference to supporting evidence from Nicaragua, and
stated:

25
34 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

“Whereas the Court has available to it considerable information
concerning the facts of the present case, including official statements
of United States authorities; whereas, the Court, in the context of the
present proceedings on a request for provisional measures, has in
accordance with Article 41 of the Statute to consider the circum-
stances drawn to its attention as requiring the indication of provi-
sional measures, but cannot make definitive findings of fact, and the
right of the respondent State to dispute the facts alleged and to sub-
mit arguments in respect of the merits must remain unaffected by the
Court’s decision” (.C.J. Reports 1984, p. 169, at p. 182, para. 31; and
see, ibid., pp. 181-182, paras. 29-30).

Of course the Court could not “make definitive findings of fact” at that
stage; but it is at the same time improbable that it had not developed an
awareness that the “considerable information concerning the facts”,
which was before it, was sufficient to disclose that Nicaragua did at least
have an arguable case on the substance of its claim.

It is not proper mechanically to impute to the Court the positions taken
or assumed by counsel, particularly where the Court has not spoken. On
the other hand, it is equally not right to seek to appreciate the positions
taken by the Court abstracted from their forensic context. As is well
known, it is frequently the case that recourse to the arguments of counsel is
necessary for an understanding of what in fact a court was doing.

I do not say that all of the cases — and they are not many — speak
consistently for the interpretation proposed, or that each of them is
equally illuminating; and it would certainly be wrong to overstate the pos-
sible supportive value of any of them for that interpretation. But, taking
them cumulatively, the general pattern of advocacy employed by counsel,
and also the reaction of the Court on some occasions, as in the United
States Diplomatic and Consular Staff in Tehran case, would appear to be
objectively consistent with Judge Anzilotti’s understanding of the law as
expressed in his dissenting opinion in the case of the Polish Agrarian
Reform and German Minority, when he said:

“Ifthe summaria cognitio, which is characteristic of a procedure of
this kind, enabled us to take into account the possibility of the right
claimed by the German Government, and the possibility of the danger
to which that right was exposed, I should find it difficult to imagine
any request for the indication of interim measures more just, more
opportune or more appropriate than the one which we are consider-
ing.” (P.C.LJ., Series A/B, No. 58, p. 175, at p. 181; emphasis as in the
original.)

This dictum was referred to by counsel in two later cases (see

LC.J. Pleadings, Anglo-Iranian Oil Co. (Interim Measures), at pp. 415-416,
per Sir Frank Soskice, Q.C., and L.CJ. Pleadings, Fisheries Jurisdiction

26
35 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

(Interim Measures), Vol. I, at pp. 99-100, per Sir Peter Rawlinson, Q.C.).
In the latter case, counsel remarked:

“Judge Anzilotti on a preliminary view in that case, and taking into
account merely a possible danger to a possible right of the Applicant,
was prepared to order the Respondent to suspend a major pro-
gramme of agrarian reform taking place in its own territory.” (Ibid.
p. 100.)

Judge Anzilotti was indeed prepared to do so, but only, as counsel recog-
nized, if he was satisfied of “the possibility of the right claimed by the Ger-
man Government, and the possibility of the danger to which that right was
exposed”. Save on the basis of this minimum assurance, he could scarcely
have gone as far as to be prepared to “order the Respondent to suspend a
major programme of agrarian reform taking place in its own territory”.

It is difficult to conceive how it could be otherwise in respect of the
major programme of construction taking place in the territory of the
Respondent in the present case. Could the Court really have stopped the
construction of a multi-billion dollar project by the Respondent in its own
territory without first satisfying itself that the requesting State could at
least show a possibility of the existence of the right which it was seeking to
have protected ? It seems to me that only the clearest and most compelling
legal authority could oblige the Court to accept that it could properly do
so. No authority of that level of cogency is to my mind presented in such
literature as there is on the subject. I certainly do not see how anything in
the “circumstances” of the case could possibly have led the Court to act in
that way. Urgency may justify summary application of, not dispensation
with, what appears to me to be a requirement rooted in deep principle.

The fact that the Court has reserved to itself the right under Article 75 of
the Rules of Court to exercise its power under the Statute to indicate
interim measures proprio motu would not seem sufficient to suggest that
the Court may exercise that power without first considering whether there
is any possibility of the existence of the right sought to be protected.

I may add that, though I appreciate it, I am not persuaded by argument
that a requirement for prima facie proof of the possible existence of the
right sought to be protected would involve a duplication of the substantive
hearing. This might be so if the requesting State was required to meet
every issue capable of arising at the merits. However, as suggested above,
that is not the position, it being sufficient if enough material is presented
to disclose the possibility of the existence of the right claimed. In this case,
for example, it is, in my opinion, sufficient that Denmark accepts that Fin-
land has a right of passage through the Great Belt; that Denmark has been
aware of the fact that since 1972 to the present Finland has from time to
time passed through the Great Belt several drill ships and oil rigs in excess
of a clearance height of 65 metres; and that, in full knowledge of this, Den-

27
36 PASSAGE THROUGH THE GREAT BELT (SEP. OP. SHAHABUDDEEN)

mark has never objected to their passage and still does not, as indeed it has
affirmed at the hearing. The possibility, thus signified, of the existence of
the right claimed may conceivably be negatived by other circumstances;
but these matters are for the merits.

Judge Anzilotti’s formula, referred to above, appears to be potentially
less productive of any risk of prejudgment than the prima facie test, as
commonly understood; and I prefer it. But I think that the fine distinc-
tions known to municipal law in this field need not detain enquiry; and
that accordingly, for purposes of international litigation, the substance is
largely the same whether one speaks of a prima facie test, or of a test as to
whether there is a serious issue to be tried', or of a test as to whether there
is possible danger to a possible right.

My conclusion is that a State requesting interim measures, such as Fin-
land, is required to establish the possible existence of the rights sought to
be protected in the sense in which Judge Anzilotti spoke of the Court, bya
summaria cognitio, taking “into account the possibility of the right
claimed . . . and the possibility of the danger to which that right was
exposed”. In my opinion, the opposite cannot credibly be argued after the
United States Diplomatic and Consular Staff in Tehran case. However, for
the reasons given above, I think Finland has met that test. It is on other
grounds that its request fails.

(Signed) Mohamed SHAHABUDDEEN.

! In one national jurisdiction a revised test as to whether there is a serious issue to be
tried has seemingly not wholly displaced the prima facie test, and doubt has been
expressed as to whether it greatly affects the results reached by the latter (see The
Supreme Court Practice, 1991, London, 1990, Vol. 1, Part 1, Order 29/1/2, p. 498; Ameri-
can Cyanamid Co. v. Ethicon Ltd. [1975] AC 396 HL; Fellowes and Son v. Fisher [1976]
1 QB 122 CA; N.W.L. Ltd. v. Woods [1979] 3 All ER 614 HL; Duport Steels Ltd. v. Sirs
CA ER 529 HL; and Cayne v. Global Natural Resources Ltd. [1984] 1 All ER

28
